UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended November 30, 2007 ¨ TRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transitional period from to Commission File No. 0-32923 (Exact Name of Small Business Issuer in its Charter) NEVADA 33-0198542 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 2355 Main Street, Suite 120, Irvine, CA 92614 (Address of principal executive office) (949) 486-3990 (Issuer's telephone number) Check whether the issuer has (1) filed all reports required by Section 12 or 5(d) of the Exchange Act during the past 12 months, and (2) been subject to such filing requirements for the past ninety (90) days. Yes xNo ¨ As of January 8, 2008, the Company had 39,517,590 shares of Common Stock issued and outstanding. FINANCIAL MEDIA GROUP, INC. TABLE OF CONTENTS Report on Form 10-QSB for the quarter ended November 30, 2007 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet at November 30, 2007 (Unaudited) 3 Consolidated Statements of Operations for the Three Month Periods ended November 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Month Periods ended November 30, 2007 and 2006 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 – 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Changes in Securities 19 Item 3. Defaults upon Senior Securities 19 Item 4. Submission of Matters to Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures and Certifications 20 - 2 - PART I Item 1. Consolidated Financial Statements FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET NOVEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS: Cash & cash equivalents $ 161,348 Accounts receivable, net 52,304 Marketable securities 2,956,965 Other current assets 267,596 Total current assets 3,438,213 PROPERTY & EQUIPMENT, Net 86,097 DEPOSIT 26,521 Total assets $ 3,550,831 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ 399,958 Accrued expenses 1,312,302 Deferred revenue 1,490,446 Due to officers 706,070 Notes payable 100,000 Shares to be issued 50,000 Current portion of note payable - officer 7,500 Total current liabilities 4,066,277 Long term debt – officer 3,000,000 Commitment & contingencies STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value, 300,000,000 shares authorized, 38,633,987 shares issued and outstanding 38,634 Paid in capital 6,583,222 Unrealized gain on marketable securities 166,195 Accumulated deficit (10,303,497 ) Total stockholders' deficit (3,515,446 ) Total liabilities and stockholders' deficit $ 3,550,831 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS NOVEMBER 30, 2007 (UNAUDITED) For the three month periods ended November 30, 2007 2006 Net revenues $ 1,878,893 $ 1,641,225 Operating expenses Selling, general & administrative 1,583,629 1,274,910 Depreciation 10,616 8,826 Impairments 861,903 1,103,020 Total operating expenses 2,456,148 2,386,756 Loss from operations (577,255 ) (745,529 ) Non-Operating Income (Expense): Interest expense (47,540 ) (49,070 ) Loss on sale of marketable securities (1,725 ) (64,681 ) Total non-operating expense (49,265 ) (113,751 ) Loss from operations before income taxes (626,519 ) (859,281 ) Provision for income tax 4,800 12,524 Net Loss (631,319 ) (871,805 ) Other comprehensive gain (loss): Unrealized (loss) gain on marketable securities (63,523 ) 730,942 Reclassification Adjustment (25,203 ) 106,468 Comprehensive gain (loss) $ (720,045 ) $ (34,395 ) Basic & diluted net loss per share $ (0.02 ) $ (0.03 ) Weighted average shares of share capital outstanding- basic & diluted 35,052,538 25,854,728 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 4 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS NOVEMBER 30, 2007 (UNAUDITED) For the three month periods ended November 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (631,319 ) $ (871,805 ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debts 35,215 25,475 Depreciation and amortization 10,616 8,826 Revenues in form of marketable securities (1,312,153 ) (1,488,861 ) Impairment of marketable securities 861,903 1,103,020 Loss on sale of marketable securities 1,725 64,681 Issuance of warrants for services 13,674 - (Increase) decrease in current assets: Receivables (17,335 ) (5,188 ) Other current assets (200,185 ) - Advances from third party - (8,810 ) Increase (decrease) in current liabilities: Accounts payable 73,417 46,349 Accrued expenses and other liabilities 194,329 134,928 Deferred Revenue (200,586 ) - Net cash used in operating activities (1,170,699 ) (991,386 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property & equipment (17,976 ) (9,760 ) Cash received from sale marketable securities 537,750 204,940 Net cash provided by investing activities 519,773 195,180 CASH FLOWS FROM FINANCING ACTIVITIES: Cash receipts from loans payable - 83,400 Proceeds from loan from related parties - 187,000 Proceeds from sale of common stock 640,261 493,500 Net cash provided by financing activities 640,261 763,900 NET DECREASE IN CASH & CASH EQUIVALENTS (10,665 ) (32,304 ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE 172,013 56,830 CASH & CASH EQUIVALENTS, ENDING BALANCE $ 161,348 $ 24,526 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 5 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1NATURE OF BUSINESS AND BASIS OF PRESENTATION Financial Media Group, Inc. (the “Company,” "We," or "FMG") is a full service financial media company focused on applications that enables the retail investment and financial communities to collaborate directly with publicly traded companies. The Company provides Internet based media and advertising services through its financial website and the Company’s newspaper “WallSt.net Digest.” The Company provides full array of customized investor awareness programs such as audio and video of senior management interviews, press releases, newsletter and editorials, small cap conferences and seminars, email mailings and forums. WallStreet Direct, Inc. (“WallStreet”), a wholly-owned subsidiary of Financial Media Group, Inc. was incorporated in the State of Nevada on January 5, 2005 as a financial holding company specializing as a provider of financial news, tools and content for the global investment community. On January 15, 2005, WallStreet acquired 100% of the assets and outstanding shares of Digital WallStreet, Inc. which was 100% owned by the majority shareholder (86%) of the Company, in exchange for two promissory notes of $1,500,000 each, carrying interest at 6% per annum, due and payable on January 31, 2007 and January 31, 2010. As this merger is between entities under the common control, the issuance of the promissory notes to the majority shareholder has been recorded as a distribution to the majority shareholder. The merger has been accounted for on historical cost basis. Digital WallStreet, Inc. was incorporated in Nevada on June 12, 2002, and commenced its operations during the first quarter of 2003. WallStreet is a full service financial media company focused on applications that enables the retail investors and financial communities to collaborate directly with publicly traded companies. The company provides internet based media and advertising services through its financial website “Wallst.net” and the through its business newspaper “WallSt.net Digest.” On January 6, 2006, Financial Media Group, Inc. acquired 100% of the equity in WallStreet pursuant to an Agreement and Plan of Reorganization dated September 19, 2005 by and between WallStreet and the Company. Financial Media Group, Inc., formerly known as Giant Jr. Investments Corp., was incorporated in Nevada in 1984 as Business Development Company, Inc. Pursuant to the acquisition of WallStreet, it became the wholly owned subsidiary of Financial Media Group, Inc. The former shareholders of WallStreet received 19,998,707 shares or 82% of the issued and outstanding shares of the Company’s common stock in exchange for all the issued and outstanding shares of WallStreet. The acquisition of WallStreet is accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of WallStreet obtained control of the consolidated entity. Accordingly, thereorganization of the two companies is recorded as a recapitalization of WallStreet, with WallStreet being treated as the continuing operating entity. The historical financial statements presented herein will be those of WallStreet. The continuing entity retained August 31 as its fiscal year end. On February 10, 2006, Financial Media Group, Inc. established a 100% wholly owned subsidiary Financial Filings Corp. This business unit focuses on providing edgarization and newswire services to small and mid-sized public companies. These compliance services provide formatting of pertinent SEC filings and distribution of news in more than 30 languages to media outlets in more than 135 countries. On June 13, 2006, Financial Media Group, Inc. established another wholly owned subsidiary MyWallStreet, Inc. MyWallStreet, Inc. is presently in the development stage and will offer a social networking platform that allows members to collaborate with one another, build personalized web-pages, exchange ideas, accessfinancial content, and build social networks comprised of other members, targeted to the financial community. In January 2007, the Company acquired the trade name “The Wealth Expo” and formed a wholly owned subsidiary The Wealth Expo Inc. on June 12, 2007. The Wealth Expo provides a broad range of information on investing techniques, and tools to investors through workshops and exhibits held throughout the United States. NOTE 2SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. The audited financial statements for the year ended August 31, 2007 were filed on December 7, 2007 with the Securities and Exchange Commission and is hereby incorporated by reference. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the three months period ended November 30, 2007 are not necessarily indicative of the results that may be expected for the year ended August 31, 2008. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries WallStreet Direct, Inc., Digital Wall Street, Inc., Financial Filings, Corp., My WallStreet, Inc. and Wealth Expo Inc. All significant inter-company accounts and transactions have been eliminated. - 6 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Use of Estimates In preparation of financial statements in conformity with generally accepted accounting principles management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Marketable Securities The Company’s investments in securities are classified as available-for-sale and, as such, are carried at fair value based on quoted market prices. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Unrealized holding gains and losses for available-for-sale securities are excluded from earnings and reported as a separate component of stockholder’s equity. Realized and unrealized gains and losses for securities classified as available-for-sale are included in the statement of operations and comprehensive gain, respectively. On November 30, 2007, marketable securities have been recorded at $2,956,965 based upon the fair value of the marketable securities. Revenue Recognition The Company generates its revenues from awareness products and advertising promotions related to marketing public companies and professional investment concerns. This is facilitated through the Company’s financial website, investment conferences and printing of publications and newspaper. All sources of revenue are recorded pursuant to Staff Accounting Bulletin (SAB) 104 Revenue Recognition, when persuasive evidence of arrangement exists, delivery of services has occurred, the fee is fixed or determinable and collectibility is reasonable assured. The Company recognizes revenue on marketable securities and cash received for services which is to be provided in future periods, on a pro-rata basis over the term of the agreement. Payments received in advance of services provided are recorded as deferred revenue. Fair Value of Financial Instruments Statement of financial accounting standard No. 107, Disclosures about fair value of financial instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for assets and liabilities qualifying, as financial instruments are a reasonable estimate of fair value. Reporting Segments Statement of financial accounting standards No. 131, Disclosures about segments of an enterprise and related information (SFAS No. 131), which superseded statement of financial accounting standards No. 14, Financial reporting for segments of a business enterprise, establishes standards for the way that public enterprises report information about operating segments in annual financial statements. The Company has determined it has only one segment. Stock-Based Compensation The Company adopted SFAS No. 123 (Revised 2004), Share Based Payment (“SFAS No. 123R”), under the modified-prospective transition method on January 1, 2006. SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value. Share-based compensation recognized under the modified-prospective transition method of SFAS No. 123R includes share-based compensation based on the grant-date fair value determined in accordance with the original provisions of SFAS No. 123, Accounting for Stock-Based Compensation, for all share-based payments granted prior to and not yet vested as of January 1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No. 123R for all share-based payments granted after January1, 2006. SFAS No. 123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No. 25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No. 123. Prior to the adoption of SFAS No. 123R, the Company accounted for our stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No. 25 and related interpretations. Comprehensive Income Statement of financial accounting standards No. 130, Reporting comprehensive income (SFAS No. 130), establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income is defined to include all changes in equity, except those resulting from investments by owners and distributions to owners. Among other disclosures, SFAS No. 130 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in financial statements that are displayed with the same prominence as other financial statements. - 7 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Reclassifications Certain comparative amounts have been reclassified to conform to the current period’s presentation. Recent Accounting Pronouncements In March 2006, FASB issued SFAS 156 ‘Accounting for Servicing of Financial Assets’ this Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose ‘Amortization method’ or ‘Fair value measurement method’ for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006.Management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements.’ This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 “Employers Accounting for Defined Benefit Pension and Other Postretirement Plans” - an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. Management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. - 8 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. Management is currently evaluating the effect of this pronouncement on financial statements. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements”. This Statement amends ARB 51 to establish accounting and reporting standards for the noncontrolling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for the Company’s fiscal year beginning October 1, 2009. Management is currently evaluating the effect of this pronouncement on financial statements. In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations”. This Statement replaces SFAS No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement also establishes principles and requirements for how the acquirer: a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree; b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase and c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS No. 141(R) will apply prospectively to business combinations for which the acquisition date is on or after Company’s fiscal year beginning October 1, 2009. While the Company has not yet evaluated this statement for the impact, if any, that SFAS No. 141(R) will have on its consolidated financial statements, the Company will be required to expense costs related to any acquisitions after September 30, 2009. FASB Staff Position on FAS No. 115-1 and FAS No. 124-1 (“the FSP”), “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments,” was issued in November 2005 and addresses the determination of when an investment is considered impaired, whether the impairment on an investment is other-than-temporary and how to measure an impairment loss. The FSP also addresses accounting considerations subsequent to the recognition of other-than-temporary impairments on a debt security, and requires certain disclosures about unrealized losses that have not been recognized as other-than-temporary impairments. The FSP replaces the impairment guidance on Emerging Issues Task Force (EITF)Issue No. 03-1 with references to existing authoritative literature concerning other-than-temporary determinations. Under the FSP, losses arising from impairment deemed to be other-than-temporary, must be recognized in earnings at an amount equal to the entire difference between the securities cost and its fair value at the financial statement date, without considering partial recoveries subsequent to that date. The FSP also required that an investor recognize other-than-temporary impairment losses when a decision to sell a security has been made and the investor does not expect the fair value of the security to fully recover prior to the expected time of sale. The FSP is effective for reporting periods beginning after December 15, 2005. The adoption of this statement will not have a material impact on our consolidated financial statements. NOTE 3 MARKETABLE SECURITIES The Company receives securities of client companies as payment in full for services rendered. The numbers of shares the Company receives is based on contracts and the value is determined based on the bid price at the time of signing the agreement. The Company’s securities are classified as available-for-sale and, as such, are carried at fair value. The securities comprised of shares of common stock of third party customers and securities purchased. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. The Company does not currently have any held-to-maturity or trading securities. Unrealized holding gains and losses for available-for-sale securities are excluded from earnings and reported as a separate component of stockholder’s equity. Realized gains and losses for securities classified as available-for-sale are reported in earnings based upon the adjusted cost of the specific security sold. The Company sold marketable securities during the three months ended November 30, 2007 and recorded a realized loss of $1,725 compared to a loss of $64,681 for the three months ended November 30, 2006. It is the Company’s policy to assess its marketable securities for impairment on a quarterly basis, or more frequently if warranted by circumstances. The Company recognized an impairment loss on the marketable securities of $861,903 and $1,103,020 during the three months ended November 30, 2007 and 2006, respectively. Marketable securities classified as available for sale consisted of the following as of November 30, 2007: Marketable Securities Cost Market Value at November 30, 2007 Accumulated Unrealized Gain Various $2,790,770 $2,956,965 $166,195 As of November 30, 2007, the Company evaluated its marketable securities holdings by valuing the securities according to the quoted price of the securities on the stock exchange. - 9 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4PROPERTY AND EQUIPMENT Property and equipment at November 30, 2007 consist of the following: Office and computer equipment $ 156,046 Less accumulated depreciation: (69,949 ) $ 86,097 Depreciation expense for the three months ended November 30, 2007 and 2006 was $10,616 and $8,826, respectively. NOTE 5OTHER ASSETS Other assets as of November 30, 2007 comprise of the following: Other Current Assets: Receivable against marketable securities sold to a third party $ 220,000 Rent deposit 11,000 Prepaid expenses 9,996 Employee advances 1,600 Advances to third parties (interest free, unsecured and due on demand) 25,000 Total Other Current Assets $ 267,596 Other Assets: Rent deposit $ 26,521 Total Other Assets $ 26,521 NOTE 6DEFERRED REVENUES The Company receives marketable securities and cash for services to be provided in future periods. The Company recognizes revenue on a pro-rata basis over the term of the agreement. The Company recorded $1,490,446 in deferred revenues at November 30, 2007 which will be recognized over the next 12 months. NOTE 7ACCRUED EXPENSES Accrued expenses consist of the following at November 30, 2007: Accrued consulting fees $ 638,904 Accrued interest 29,706 Accrued salaries and payroll taxes 636,942 Other 6,750 $ 1,312,302 - 10 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 8DUE TO OFFICERS Due to officers consist of the following at November 30, 2007: Accrued officer’s compensation $ 440,315 Accrued consulting fees 32,382 Accrued interest 233,373 $ 706,070 The Company recorded an expense of $92,188 and $92,188 for the three months ended November 30, 2007 and 2006 for compensation and benefits provided to the Chief Executive Officer of the Company. NOTE 9NOTE PAYABLE In August 2004, the Company executed a promissory note of $100,000 from a third party, unsecured, interest at 9% per annum and due on demand. The Company recorded an interest expense of $2,250 and $2,250 in the accompanying financial statements for the three months ended November 30, 2007 and 2006, respectively. NOTE 10 NOTES PAYABLE OFFICERS Notes payable to an officer, due January 31, 2010, interest rate 6%, secured $ 3,000,000 Note payable to an officer, due on demand, interest rate 8%, unsecured 7,500 3,007,500 Less current portion (7,500 ) Long term debt – Officer $ 3,000,000 On January 15, 2005, the Company acquired 100% of the assets and outstanding shares of Digital WallStreet, Inc. which is 100% owned by the majority shareholder (86%) of the Company in exchange for two $1,500,000 promissory notes, carrying interest at 6% per annum, notes are due and payable on January 31, 2007 and January 31, 2010. As this merger is between entities under the common control, the issuance of the two $1,500,000 promissory notes to the majority shareholder has been recorded as a distribution to the majority shareholder. On December 11, 2006, the Company and the officer agreed to extend the payment due date of the promissory note due January 31, 2007 to January 31, 2010. Should the total annual billings made by Digital WallStreet, Inc., for the calendar years ending December 31, 2005 or December 31, 2006 equals or exceeds $2,000,000, the full principal balance of the second $1,500,000 note will be due on or before January 31, 2010. If the annual billing is less than the sum of $2,000,000, the principal balance of the second note shall be reduced by the difference between $2,000,000 and the actual annual billings achieved. Digital WallStreet, Inc. achieved total annual billings of $2,905,897 for the calendar year ended December 31, 2005 and $4,250,750 for the calendar year ended December 31, 2006. The total billings for both these years exceeded $2,000,000 and hence, the principal of the Note was not reduced as of November 30, 2007. The Company recorded interest expense of $45,150 and $45,150 on the above notes to the officers for the three months ended November 30, 2007 and 2006, respectively. - 11 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11 EQUITY TRANSACTIONS Common Stock The Company initiated a private placement on September 1, 2006, offering 335 units to accredited investors through its placement agent, Westcap Securities, Inc., a NASD member. The minimum subscription was $15,000 for each unit. Each unit consisted of 10,000 shares of Common Stock, par value $0.001 per share, a redeemable Class A1 Warrant and a redeemable Class A2 Warrant ofthe Company'scommon stock. Each Class A1 and A2 Warrant entitles the registered holder thereof to purchase, at any time until the September 1, 2007 and September 1, 2008 respectively, 5,000 shares of Common Stock at an exercise price of $2.50 and $3.50, respectively, subject to adjustment. The Class A1 and A2 Warrants are redeemable by the Company, at a redemption price of $0.05 per share, upon at least 30 days’ prior written notice, commencing on the completion of an effective Registration Statement of the said securities or after September 1, 2007, whichever is earlier, if the average of the closing bid price of the common stock, for 20 consecutive business days exceeds $3.50 per share for the Class A1Warrants, and $4.50 per share for the Class A2 Warrants. The exercise prices and the number of shares issuable upon the exercise of Warrants are subject to adjustment in certain circumstances.The Company closed the private placement on February 23, 2007. During the year ended August 31, 2007, the Company received a cash consideration of $648,500 from the sale of 432,333 shares of Common Stock under this private placement. Class A1 Warrants expired onAugust 31, 2007 and Class A2 Warrants expire on August 31, 2008, respectively. Through a private placement memorandum of My WallStreet dated March 20, 2007, MyWallStreet offered to sell to accredited investors 6,400,000 units at $0.25 per unit, with each unit consisting of one share of Common Stock, par value $0.001 per share and a redeemable Class A Warrant of My WallStreet, Inc. Each Class A Warrant entitles the registered holder to purchase, at any time until the second anniversary of the date of this memorandum, one share of Common Stock at an exercise price of $0.25. As of November 30, 2007, the Company received $50,000 under this private placement and has not issued the 200,000 shares of Common Stock of My WallStreet, Inc. Class A warrant holders did not exercise their warrants as of November 30, 2007. On June 28, 2007, the Company entered into a Stock Purchase Agreement with an investor for private placement of shares under Regulation S as promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended. As of November 30, 2007, the Company sold 4,734,761 shares of its common stock under Regulation S to the investors and received cash proceeds of $579,627 which amounted to approximately 35% of the total proceeds from such sale of its shares. On June 29, 2007, the Company entered into a Regulation S Distribution Agreement to sell up to $3,000,000 worth of common shares through private placement of shares under Regulation S as promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended. The term of the Distribution Agreement expired on November 29, 2007. During the three months ended November 30, 2007, the Companyissued 816,569 shares of common stock for cash proceeds of $123,087. Out of these, the Company had received cash consideration of $62,453 for which the Company had not issued 290,218 shares of common stock as of August 31, 2007.As of November 30, 2007, the Company issued 906,080 shares of its common stock under Regulation S to the investors and received cash proceeds of $141,320 which amounted to approximately 33.5% of the total proceeds from the sale of its shares. These shares were sold at a price equal to the previous day's last bid price as traded on the Over the Counter Bulletin Board Exchange. Outstanding Warrants: Number of Warrants Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding August 31, 2007 774,667 $ 2.64 $ - Issued during the period - - Expired - - Exercised - - Outstanding November 30, 2007 774,667 $ 2.64 $ - Following is a summary of the status of warrants outstanding at November 30, 2007: Range of Exercise Prices Total Warrants Outstanding Weighted Average Remaining Life (Years) Weighted Average Exercise Price Warrants Exercisable Weighted Average Exercise Price of Exercisable Warrants $1.00 - $3.75 774,667 0.85 $ 2.64 774,667 $ 2.64 774,667 0.85 $ 2.64 774,667 $ 2.64 - 12 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Outstanding Stock Options: The number and weighted average exercise prices of options granted by the Company are as follows: Options Outstanding Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding August 31, 2007 750,000 $ 1.05 $ - Granted - - - Exercised - - - Expired/forfeited - - Outstanding November 30, 2007 750,000 $ 1.05 $ - Following is a summary of the status of stock options outstanding at November 30, 2007: Range of Exercise Prices Total Options Outstanding Weighted Average Remaining Life (Years) Total Weighted Average Exercise Price Options Exercisable Weighted Average Exercise Price $0.01 - $1.25 750,000 7.13 $ 1.05 100,000 $ 0.46 750,000 7.13 $ 1.05 100,000 $ 0.46 NOTE 12BASIC AND DILUTED NET LOSS PER SHARE Net loss per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), “Earnings per share.” SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Net loss per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. NOTE 13SUPPLEMENTAL DISCLOSURES OF CASH FLOWS The Company prepares its statements of cash flows using the indirect method as defined under the Financial Accounting Standard No. 95. The Company paid $140 for interest and $0 for income taxes during the three months ended November 30, 2007. The Company paid $0 for interest and $3,483 for income taxes during the three months ended November 30, 2006. NOTE 14COMMITMENTS Operating Lease The Company leases its corporate office facilities in California from a third party under an operating lease that terminates on February 28, 2010. The office facility in New York is leased on a month-to-month basis starting June 1, 2007. Rent expense under the operating lease for the three months ended November 30, 2007 and 2006 was $122,105 and $83,240, respectively. The Company has future minimum lease obligations as follows: Twelve months ending November 30, Amount 2008 $ 309,607 2009 316,526 2010 106,085 $ 732,218 - 13 - FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Employment Agreement On January 26, 2007, the Company entered into an employment agreement with its Chief Financial Officer for a three year period, to provide salary, bonuses, and other fringe benefits. The Company recorded a compensationexpense of $37,500 in general and administrative expenses for the three months ended November 30, 2007. The Company has future minimum salary commitments as follows: Twelve months ending November 30, Amount 2008 $ 168,750 2009 194,063 2010 33,063 $ 395,876 Contingencies From time to time, the Company may be involved in various claims, lawsuits, and disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the normal operations of the business. Other than as disclosed herein, the Company is not currently involved in any litigation which it believes could have a material adverse effect on its financial position or results of operations. NOTE 15 GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of its liabilities in the normal course of business. The Company had an accumulateddeficit of $10,303,497 as of November 30, 2007 and has incurred net loss of $631,319 for the three months ended November 30, 2007.In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. Management devoted considerable effort during the period ended August 31, 2007 towards (i) obtaining additional equity financing, (ii) evaluation of its distribution and marketing methods, and (iii) further streamlining and reducing costs. NOTE 16SUBSEQUENT EVENTS On December 20, 2007, the Company issued 2,825,000 stock options to certain employees and officers of the Company under the 2007 Incentive Stock Option Plan. The options were granted at the exercise price of $0.30 per share which equaled the closing share price of the stock $0.30 per share on December 20, 2007. On January 4, 2008, the Company agreed to issue 15,000,000 shares of its common stock to AMC Capital Group, Inc., a corporation which the Chief Executive Officer of the Company is a principal shareholder, officer and director, in exchange for a cancellation of $3,000,000 debt owed to the Chief Executive Officer of the Company. As of January 8, 2008, the Company received a cash consideration of $110,485 from sale of 883,603 shares of common stock under the June 28, 2007 private placement of shares under Regulation S as promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended. The Company has issued 883,603 shares of common stock to the investors. - 14 - Item 2. Management’s Discussion and Analysis of Financial Condition Description of Business Financial Media Group, Inc. is a full service financial media company focused on applications that enables the retail investment and financial communities to collaborate directly with publicly traded companies. The Company provides Internet based media and advertising services through its financial website and the Company’s newspaper “WallSt.net Digest.” The Company provides full array of customized investor awareness programs such as audio and video of senior management interviews; press releases; newsletter and editorials; small cap conferences and seminars; email mailings and forums. WallStreet Direct, Inc. (“WallStreet”), a wholly-owned subsidiary of Financial Media Group, Inc. (the “Company”), was incorporated in the State of Nevada on January 5, 2005 as a financial holding company specializing in a premier provider of financial news, tools and content for the global investment community. On January 15, 2005, WallStreet acquired 100% of the assets and outstanding shares of Digital WallStreet, Inc. in exchange for two promissory notes of $1,500,000 each, carrying interest at 6% per annum, due and payable on January 31, 2007 and January 31, 2010. As this merger is between entities under the common control, the issuance of the promissory notes to the majority shareholder has been recorded as a distribution to the majority shareholder. The merger has been accounted for on historical cost basis. Digital WallStreet, Inc. was incorporated in Nevada on June 12, 2002 and commenced its operations during the first quarter of 2003. The company is a full service financial media company focused on applications that enables the retail investors and financial communities to collaborate directly with publicly traded companies. The company provides internet based media and advertising services through its financial website “Wallst.net” and the company’s business newspaper “WallSt.net Digest.” On January 6, 2006, Financial Media Group, Inc. acquired 100% of the equity in WallStreet pursuant to an Agreement and Plan of Reorganization dated September 19, 2005 by and between WallStreet and the Company. Financial Media Group, Inc., formerly known as Giant Jr. Investments Corp. was incorporated in Nevada in 1984 as Southern Development Company, Inc. Pursuant to the acquisition of WallStreet, WallStreet became the wholly owned subsidiary of Financial Media Group, Inc. and both entities continued as the surviving companies. The former shareholders of WallStreet received 19,998,707 shares or 82% of the issued and outstanding shares of the Company’s common stock in exchange for all the issued and outstanding shares of WallStreet. The acquisition of WallStreet is accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of WallStreet obtained control of the consolidated entity. Accordingly, the merger of the two companies is recorded as a recapitalization of WallStreet, with WallStreet being treated as the continuing operating entity. The historical financial statements presented herein will be those of WallStreet. The continuing entity retained August 31 as its fiscal year end. On February 10, 2006, Financial Media Group, Inc. established a 100% wholly owned subsidiary Financial Filings Corp. This business unit focuses on providing Edgarization and newswire services to small and mid-sized public companies. These compliance services provide formatting of pertinent SEC filings and distribution of news in more than 30 languages to media outlets in more than 135 countries. On June 13, 2006, Financial Media Group, Inc. established another wholly owned subsidiary MyWallStreet, Inc. MyWallst.net is presently in the development stage and will offer a social networking platform that allows members to collaborate with one another, build personalized WebPages, exchange ideas, access premium content, and build social networks comprised of other members, targeted to the financial community. On January 30, 2007, Financial Media Group, Inc. completed the acquisition of the brand “Wealth Expo” from a third party for a consideration valued at $139,000. The acquisition included rights to the web site and series of investor expositions which are designed to provide information on investing techniques and tools to investors, through workshops and exhibits throughout the United States. Wealth Expo has provided a broad range of information to thousands of individual investors on various types of investments, trading, portfolio management, retirement planning and personal finance. Corporate History The Company was incorporated in Nevada in 1984 as Southern Development Company, Inc. ("SDC"). In December 1994, SDC merged with Integrated Communications Access Network, Inc. ("ICAN"). In March 1996, the Company was renamed SDC, and in September 1998, the Company changed its name to EssxSport Corp. At that time, the Company had no assets and no liabilities. From September 1998 until August 31, 2004, the Company was primarily engaged in the manufacture and distribution of athletic equipment, primarily for pole vaulting and other track and field activities. The Company sold, transferred and delivered all of its assets relating to its pole vault and sports business to its former President and director. The assets sold included names, logos, trademarks, and endorsements relating to name "EssxSport," all the equipment, tools, inventory at the Texas location and 100% ownership stock certificates for Eonlinesports.com, Inc. On May 20, 2004, the Company's shareholders approved amending the Articles of Incorporation to change name to "Giant Jr. Investments Corp." On June 30, 2004, the Company filed with the Securities and Exchange Commission ("SEC") to become a Business Development Company (BDC) under the 1940 Act and on September 1, 2004 it began its BDC operations. - 15 - On April 11, 2005, the Company entered into a share exchange agreement, to acquire 16 million shares of WallStreet representing approximately 40% of the issued and outstanding common shares of WallStreet, in exchange for 7 million common shares of the Company. On May 25, 2005, the Company and WallStreet mutually agreed to terminate the agreement citing the timing of merger was not right for both the companies. On June 1, 2005, the Company’s Board of Directors and the shareholders owning approximately 52% of the Company’s common stock consented in writing and terminated the Company’s status as a Business Development Company. After the termination, the Company is governed by the rules and regulations promulgated under the Securities Act of 1933 and the Securities and Exchange Act of 1934. On September 19, 2005, the Company entered into an Agreement and Plan of Reorganization, as amended on September 21, 2005 (the “Agreement”), pursuant to which the Company agreed to acquire all of the issued and outstanding common stock of WallStreet in exchange for up to 20,000,000 shares of the Company’s common stock. On January 6, 2006, the acquisition of WallStreet transaction was completed and WallStreet became a wholly-owned subsidiary of the Company. The current Company shareholders owned 4,394,530 shares or 18% of the issued and outstanding shares of the Company’s common stock, and the former shareholders of WallStreet owned 19,998,707 shares or 82% of the issued and outstanding shares of the Company’s common stock. Plan of Operations Since the termination of its BDC status in June 2005, the Company's objective has been to acquire business entities that will have experienced management and opportunities for growth in exchange for its securities. The Company completed its acquisition of WallStreet in January 2006 and WallStreet became a wholly-owned subsidiary of the Company. The Company’s current operations consist of the operations of WallStreet, a financial media and advertising company that provides various financial Internet solutions, tools, content and services to individual investors, media, corporate, and financial services companies. WallStreet also provides Internet-based media and advertising services through its www.wallst.net (WallSt.net) financial Web site, investor conferences, and print publications that are distributed to investment professionals across North America. Advertising on WallSt.net consists of continuous or rotating client profiles on various Web pages within WallSt.net. Delivery of these profiles is based on a certain number of impressions on WallSt.net depending on our client agreements. An impression is defined as a single instance of an advertisement being displayed. WallStreet also provides E-mail services to its clients, which are mailings sent to a targeted list of e-mail addresses, with delivery consisting solely of transmitting the mailing to the e-mail targets. E-mail services may be purchased on a per-transmittal basis, for which revenue is recorded when the transmittal occurs, or on a fixed-fee basis in which the client receives access to a fixed number of transmittals per-month. The Company records the revenue on the fixed-fee basis pro rated over the term of the client agreement. Results of Operations The consolidated results of operations of the Company for the three months ended November 30, 2007 consisted of the operations of the Company, its wholly-owned subsidiary WallStreet Direct, Inc., its wholly-owned subsidiary Financial Filings Corp., its wholly-owned subsidiary My WallStreet, Inc. and its wholly-owned subsidiary Wealth Expo Inc., compared to the consolidated results of operations of the Company, its wholly-owned subsidiary WallStreet Direct, Inc., its wholly-owned subsidiary Financial Filings Corp., and its wholly-owned subsidiary My WallStreet, Inc. for the same periods in 2006. The acquisition of WallStreet is accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of WallStreet obtained control of the consolidated entity. Accordingly, the merger of the two companies is recorded as a recapitalization of WallStreet, with WallStreet being treated as the continuing entity. The historical financial statements to be presented will be those of WallStreet. The Company reported a net loss of $631,319 for the three months ended November 30, 2007 compared to net loss of $871,805 for the same period in 2006. Revenues Revenues for the three months period ended November 30, 2007 were $1,878,893 compared to $1,641,225 for the same period in 2006. Revenues increased by $237,668 (14.5%) during the three months ended November 30, 2007 when compared to the same period in 2006 due to the Company’s expanded effort in marketing its services and gaining clients. Operating Expenses Selling, general and administrative expenses (S,G&A) for the three months endedNovember 30, 2007 were $1,583,629 compared to $1,274,910 for the same period in 2006. S,G&A expenses increased by $308,719 (24.2%) during the three months ended November 30, 2007 as compared to the same period in 2006, primarily due to increase in payroll costs, and increase in administrative, sales and marketing costs. Impairment of marketable securities for the three months ended November 30, 2007 was $861,903 compared to $1,103,020 for the same period in 2006. Impairment expense was recorded because the market value of certain securities received by the Company as compensation for services declined more than 50% of their market value. The Company took a conservative approach of recording the increased impairment expense. Depreciation expense for the three months ended November 30, 2007 was $10,616 compared to $8,826 for the same period in 2006. - 16 - Interest expense for the three months ended November 30, 2007 was $47,540 compared to $49,070 for the same period in 2006. Interest expense remained relatively the same due to the interest charged on the $3.0 million promissory notes executed by the Company in January 2005. Realized loss on sale of marketable securities for the three months ended November 30, 2007 was $1,725 compared to $64,681 for the same period in 2006. The Company sold certain marketable securities held in its possession to better manage its portfolio and realized a reduced loss during the three months ended November 30, 2007. Unrealized loss for the three months ended November 30, 2007 was $63,523 compared to unrealized gain of $730,942 for the same period in 2006. Unrealized gain or loss resulted due to the increase or decrease in market value of the marketable securities held at November 30, 2007 and 2006, respectively. Liquidity and Capital Resources Cash and cash equivalents at November 30, 2007 were $161,348 compared to $24,526 at November 30, 2006. No assurance can be made that the Company will have access to the capital markets in future, or that financing will be available on acceptable terms to satisfy the Company’s cash requirements needed to implement its business strategies. The Company’s inability to access the capital markets or obtain acceptable financing could have a material adverse affect on its results of operations and financial condition, and could severely threaten the Company’s ability as a going concern. As shown in the accompanying consolidated financial statements, the Company recorded a loss of $631,319 for the three months ended November 30, 2007 compared to a loss of $871,805 for the same period in 2006. The Company’s current liabilities exceeded its current assets by $628,064 at November 30, 2007, and net cash used in operating activities for the three months ended November 30, 2007 was $1,170,699. These factors and the Company’s ability to meet its debt obligations from current operations, and the need to raise additional capital to accomplish its objectives create a substantial doubt about the Company’s ability to continue as a going concern. Operating Activities Net cash used in operating activities for the three months ended November 30, 2007 was $1,170,699. The increase in net cash used in operating activities resulted due to an increase in receivables of $17,335, increase in other current assets of $200,185, an increase in accounts payable of $73,417, an increase in accrued expenses and other liabilities of $194,329, and decrease in deferred revenues of $200,586. Investing Activities Net cash provided by investing activities for the three months ended November 30, 2007 was $519,773. The Company received $537,750 in cash proceeds from sale of marketable securities and expended cash of $17,976 for purchase of property and equipment. Financing Activities Net cash provided by financing activities for the three months ended November 30, 2007 was $640,261 due to cash received from sale of common stock amounting to $640,261. As a result of the above activities, the Company experienced a net decrease in cash of $10,665 for the three months ended November 30, 2007. The ability of the Company to continue as a going concern is still dependent on its success in obtaining additional financing from investors through the sale of its securities. Application of Critical Accounting Policies and Estimates Revenue recognition - The Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104 Revenue Recognition, when persuasive evidence of arrangement exists, delivery of services has occurred, the fee is fixed or determinable and collectibility is reasonable assured. The Company generates its revenues from awareness products and advertising promotions related to marketing public companies and professional investment concerns. This is facilitated through the Company’s financial website, investment conferences and printing of publications and newspaper. Marketable Securities - The Company’s investment in securities is classified as available-for-sale and, as such, is carried at fair value. All of the securities comprised of shares of common stock of its customers. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Impact of Accounting Pronouncements In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. - 17 - In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities”. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. In December 2007, the FASB issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements”. This Statement amends ARB 51 to establish accounting and reporting standards for the non-controlling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for the Company’s fiscal year beginning October 1, 2009. Management is currently evaluating the effect of this pronouncement on financial statements. In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations”. This Statement replaces SFAS No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement also establishes principles and requirements for how the acquirer: a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree; b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase and c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS No. 141(R) will apply prospectively to business combinations for which the acquisition date is on or after Company’s fiscal year beginning October 1, 2009. While the Company has not yet evaluated this statement for the impact, if any, that SFAS No. 141(R) will have on its consolidated financial statements, the Company will be required to expense costs related to any acquisitions after September 30, 2009. FASB Staff Position on FAS No. 115-1 and FAS No. 124-1 (“the FSP”), “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments,” was issued in November 2005 and addresses the determination of when an investment is considered impaired, whether the impairment on an investment is other-than-temporary and how to measure an impairment loss. The FSP also addresses accounting considerations subsequent to the recognition of other-than-temporary impairments on a debt security, and requires certain disclosures about unrealized losses that have not been recognized as other-than-temporary impairments. The FSP replaces the impairment guidance on Emerging Issues Task Force (EITF)Issue No. 03-1 with references to existing authoritative literature concerning other-than-temporary determinations. Under the FSP, losses arising from impairment deemed to be other-than-temporary, must be recognized in earnings at an amount equal to the entire difference between the securities cost and its fair value at the financial statement date, without considering partial recoveries subsequent to that date. The FSP also required that an investor recognize other-than-temporary impairment losses when a decision to sell a security has been made and the investor does not expect the fair value of the security to fully recover prior to the expected time of sale. The FSP is effective for reporting periods beginning after December 15, 2005. The adoption of this statement will not have a material impact on our consolidated financial statements. Caution Regarding Forward-Looking Statements The Company occasionally makes forward-looking statements concerning its plans, goals, product and service offerings, and anticipated financial performance. These forward-looking statements may generally be identified by introductions such as "outlook" for an upcoming period of time, or words and phrases such as "should," "expect," "hope," "plans," "projected," "believes," "forward-looking" (or variants of those words and phrases) or similar language indicating the expression of an opinion or view concerning the future. - 18 - These forward-looking statements are subject to risks and uncertainties based on a number of factors and actual results or events may differ materially from those anticipated by such forward-looking statements. These factors include, but are not limited to: the growth rate of the Company's revenue and market share; the consummation of new, and the non-termination of, existing contracts; new competitors entering the Company's business, the Company's ability to effectively manage its business functions while growing its business in a rapidly changing environment; the Company's ability to adapt and expand its services in such an environment; the Company's ability to successfully refinance or extend its line of credit or obtain alternative sources of financing; the effective and efficient management of the Company's inventory levels and processing of sales orders; the quality of the Company's plans and strategies; and the Company's ability to execute such plans and strategies. In addition, forward-looking statements concerning the Company's expected revenue or earnings levels are subject to many additional uncertainties applicable to competitors generally and to general economic conditions over which the Company has no control. The Company does not plan to generally publicly update prior forward-looking statements for unanticipated events or otherwise and, accordingly, prior forward-looking statements should not be considered to be "fresh" simply because the Company has not made additional comments on those forward-looking statements. Item 3. Controls and Procedures Evaluation of disclosure controls and procedures: The Company maintains controls and procedures designed to ensure that information required to be disclosed in this report is recorded, processed, accumulated and communicated to our management, including our chief executive officer and principal accounting officer, to allow timely decisions regarding the required disclosure. Within the 90 days prior to the filing date of this report, our management, with the participation of our chief executive officer and principal accounting officer, carried out an evaluation of the effectiveness of the design and operation of these disclosure controls and procedures. Our chief executive officer and principal accounting officer concluded, as of fifteen days prior to the filing date of this report, that these disclosure controls and procedures are effective. Changes in internal controls: Subsequent to the date of the above evaluation, the Company made no significant changes in its internal controls or in other factors that could significantly affect these controls, nor did it take any corrective action, as the evaluation revealed no significant deficiencies or material weaknesses. PART II - OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Changes in Securities During the three months ended November 30, 2007, the Company sold 5,261,202 shares of restricted common stock to investors pursuant to an exemption from registration under Regulation S. The shares were sold to investors at a price ranging from $0.30 to $0.39 per share for total proceeds of $640,258after issuing expenses. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Securities Holders None. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K a) Form 8-K Filed on November 28, 2007 – SEC Film No. 071272275, Incorporated by reference b) Exhibits Exhibit Number Description 31.1 Section 302 Certification 31.2 Section 302 Certification 32.1 Section 906 Certification - 19 - SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 14, 2008 Financial Media Group, Inc. By: /s/ Albert Aimers Albert Aimers Chief Executive Officer - 20 -
